       Case: 1:19-cv-08106 Document #: 1 Filed: 12/11/19 Page 1 of 6 PageID #:1




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 AHMED YOUSSEF,
                                                     )
                 Plaintiff,                          )
                                                     )
v.                                                   )       Civil Action No.
                                                     )
UBER TECHNOLOGIES, INC.,                             )       Judge:
                                                     )
                 Defendant.                          )

                                          COMPLAINT


       NOW COMES Plaintiff, Ahmed Youssef (“Youssef”), by and through its attorneys, Cole

Sadkin, LLC, and propounds his Verified Complaint against Defendant Uber Technologies, Inc.

(“Uber”), a Delaware corporation with a principal place of business in Chicago, Illinois, hereby

states as follows.

                                 JURISDICTION AND VENUE

       1.       The amount in controversy exceeds the sum of seventy-five thousand dollars

($75,000.00).

       2.       The Court has diversity jurisdiction under 28 U.S.C. § 1332(a). Plaintiff is a

resident of Indiana, and Defendant is incorporated in the state of Delaware with a principal place

of business in Illinois located at 208 South LaSalle Street, Suite 814, Chicago, Illinois 60604.

       3.       Venue is proper in the Northern District of Illinois, Eastern Division, under 28

U.S.C. § 1391(b)(2) because a substantial part of the events or omissions giving rise to Plaintiff’s

claims occurred in Cook County.




                                                 1
      Case: 1:19-cv-08106 Document #: 1 Filed: 12/11/19 Page 2 of 6 PageID #:1



                                                PARTIES

          4.    Plaintiff, Ahmed Youssef, is an individual residing in Cook County, Illinois.

Plaintiff resides at 1245 Willow Lane Schererville, Indiana 46375.

          5.    Defendant, Uber Technologies, Inc., is incorporated in the state of Delaware and

has a principal place of business at 208 South LaSalle Street, Suite 814, Chicago, Illinois 60604

(the “Chicago Office”). Dara Khosrowshahi is listed as registered agent, located at the Chicago

Office.

                                 JURISDICTION AND VENUE

          6.    This Court has jurisdiction over Defendants pursuant to 735 ILCS 5/2-209(a)(1)(7)

because the Defendants are all located in Cook County, Illinois.

          7.    Venue is proper in Cook County pursuant to 735 ILCS 5/2-101, because the cause

of action arises out of events that took place in Cook County.

                 FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

          8.    In early 2018, Youssef entered into an independent contractor agreement (“Uber

Agreement”) with Uber to perform work as a driver.

          9.    Under the Uber Agreement, Youssef performed in excess of eight thousand (8,000)

passenger rides utilizing the Uber application platform.

          10.   Shortly after Youssef entered into the Uber Agreement, Youssef requested

information from Uber regarding how to transition from Uber X to Uber Black. Youssef intending

to switch from Uber X to Uber Black to recoup larger returns on passenger rides.

          11.   Shortly thereafter, Uber notified Youssef that he needed to apply and interview with

Uber to become an Uber Black driver. Furthermore, Youssef purchased a Lincoln Navigator for

approximately seventy-five thousand dollars ($75,000).




                                                 2
       Case: 1:19-cv-08106 Document #: 1 Filed: 12/11/19 Page 3 of 6 PageID #:1




        12.    Subsequently, Youssef was approved to be a Uber Black driver.

        13.    While driving Uber X in 2018, Youssef earned approximately seventy-five

thousand dollars ($75,000) annually.

        14.    It is estimated that Youssef could have earned in excess of one hundred and twenty-

five thousand dollars ($125,000) annually through the Uber Black application platform.

                             YOUSSEF’S PEACEFUL PROTEST

        15.    In October 2018 Youssef partook in the peaceful protests of Uber in Chicago,

Illinois.

        16.    Youssef was supporting other independent contractors in the industry who were

under review by Mayor Lori Lightfoot and her Chicago administration regarding Uber drivers’

status as independent contractors and their limited pay in light of Uber’s revenue.

        17.    Youssef was photographed while participating in the peaceful protest which was

published in the Chicago Tribune on October 31, 2018. See Chicago Tribune October 31, 2018,

article Too many Uber drivers? Chicago cabbies and ride-share workers join forces, urge cap on

Uber and Lyft Cars attached hereto as, Exhibit 1.

                        YOUSSEF’S TERMINATION FROM UBER

        18.    On or about December 2018, Youssef was terminated from the Uber X platform

without notice or explanation.

        19.    On or about April 2019, Youssef was terminated from the Uber Black platform

without notice or explanation.

        20.    After not receiving notice or explanation from Uber regarding the termination

from the Uber X and Uber Black platforms Yousef requested such information.

        21.    In order to justify the terminations, Uber responded to Youssef and stated he




                                                 3
       Case: 1:19-cv-08106 Document #: 1 Filed: 12/11/19 Page 4 of 6 PageID #:1




committed “irregular trips associated with fraudulent activities” which were against Uber’s

policies. See Uber correspondences collectively attached hereto as, Exhibit 2.

       22.      Uber stated that Youssef committed improper usage of the Uber platforms by

“using your rider and driver account at the same time, creating duplicate accounts, accepting

trips without the intention of completing them, claiming false fees or charges, the installation,

and use of software which has the intention or effect of manipulating the Driver App and trip

details.” Id.

       23.      At no time has Uber provided Youssef with any support of the allegations

previously cited.

       24.      At all times Youssef has denied the cited improper activities and vehemently

denies the allegations.

                COUNT I – VIOLATION OF FIRST AMENDMENT RIGHT

       25.      Plaintiff restates and reasserts Paragraph 1 through 24 as if fully set forth herein.

       26.      Youssef was participating in the peaceful protest on his own personal time and not

billed company time.

       27.      Youssef’s involvement was considered that of a private citizen speaking on a matter

which concerned the public.

       28.      Youssef was photographed while participating in the peaceful protest.               His

photograph was published in the previously identified Chicago Tribune article.

       29.      On information and belief, Youssef was terminated from Uber solely based on his

participation in the peaceful protest pursuant to his First Amendment right as a private citizen.

       30.      On information and belief, Uber’s termination of Youssef was in retaliation for his

participation in the peaceful protest.




                                                  4
       Case: 1:19-cv-08106 Document #: 1 Filed: 12/11/19 Page 5 of 6 PageID #:1




                           COUNT II – Breach of the Employment Agreement

       31.       Plaintiff restates and reasserts Paragraphs 1 through 23 as if fully set forth herein.

       32.       In early 2018, Youssef entered into an employment agreement with Uber to be a

Uber X driver.

       33.       Shortly after entering into an agreement to be an Uber X drive, Youssef entered

into a second employment agreement with Uber to be a Uber Black driver.

       34.       Youssef purchased a Lincoln Navigator to perform his services described in the

second employment agreement as a Uber Black driver. He purchased the Lincoln Navigator for

seventy-five thousand dollars ($75,000.00).

       35.       On or about December 2018 Youssef was terminated from the Uber X platform

pursuant to the first employment agreement with Uber in retaliation to Youssef’s participation in

the peaceful protest.

       36.       On or about April 2019, Youssef was terminated from the Uber Black platform

pursuant to the second employment agreement with Uber in retaliation to Youssef’s participation

in the peaceful protest.

       37.       Youssef has been approximately damaged two hundred thousand dollars

($200,000.00) in lost earnings due to Uber’s breach of the first and second employment agreement.

       38.       There are amounts due as to reimbursement for expenses and loans as well as

possible taxes that may be owed related to the Property.

       39.       All books of accounting or records concerning the income and expenses are in the

possession of Defendants, and they have refused to produce the same or allow any such documents

to be reviewed.




                                                   5
      Case: 1:19-cv-08106 Document #: 1 Filed: 12/11/19 Page 6 of 6 PageID #:1




                                    PRAYER FOR RELIEF

       As a proximate result of the foregoing facts, Plaintiff has suffered loss of past and future

wages and bonuses, the value of lost past and future benefits, and incidental damages.

       WHEREFORE, Plaintiff respectfully requests that this Honorable Court:

       A.      Grant Plaintiff a permanent injunction enjoining Defendant Uber, its agents,

       successors, employees, attorneys, and those acting in concert with Defendant and at

       Defendant’s request, from continuing to violate the First Amendment;

       B.      Grant Plaintiff compensatory damages, including damages for reliance on the

       employment agreement with Uber by his purchase of the Lincoln Navigator;

       C.      Grant Plaintiff all lost wages, past and future, to which he is entitled;

       D.      Grant Plaintiff punitive damages in an amount to be determined at trial; and

       E.      Grant Plaintiff such other relief and benefits as the cause of justice may require,

       including but not limited to, an award of costs, attorneys’ fees, and interest.

                              DEMAND FOR TRIAL BY JURY

       Plaintiff requests a jury trial on all issues of fact and law raised by the allegations in this

Complaint.



Dated: December 11, 2019                       By:     /s/ Mason S. Cole_____________
                                                       Mason S. Cole


Cole Sadkin, LLC
20 South Clark Street, Suite 500
Chicago, IL 60603
(312) 548-8610
mcole@colesadkin.com
Counsel for Plaintiff
Firm ID: 49001




                                                  6
